Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Lambert on 5/12/2022.
Please amend the Claims submitted 5/02/2022 as follows:

1. 	(Currently Amended) A method performed by one or more processors of an augmented reality (AR) system, the method comprising: 
displaying, on a touch sensitive display of the AR system, a control menu, wherein the control menu includes one or more buttons to allow a user to switch the AR system between: 
an identification and diagnostic mode to identify which portions of a physical object are to be serviced; and 
an estimate mode to generate an estimate; 
while in the identification and diagnostic mode: 
receiving one or more images of a real-world space; 
detecting [[a]] the physical object in the real-world space from the one or more images; 
identifying the physical object for a service project; 
generating a virtual object associated with the physical object, wherein the virtual object includes one or more parts that are associated with one or more parts of the physical object that are not visible in the real-world space;
displaying the virtual object in an AR environment on the touch sensitive display, wherein the virtual object includes a plurality of parts selectable by [[a]] the user, the plurality of parts including the one or more parts of the virtual object associated with the one or more parts of the physical object that are not visible in the real-world space; 
receiving, at the touch sensitive display, a user selection of one or more parts of the virtual object associated with one or more parts of the physical object to be serviced; and 
highlighting, on the touch sensitive display, the one or more parts of the virtual object associated with the one or more parts of the physical object to be serviced as selected by the user; 
receiving, at the touch sensitive display, an input to the control menu to switch the AR system from the identification and diagnostic mode to the estimate mode; and 
while in the estimate mode: 
generating a parts list for the service project based on the one or more parts of the Ser. No.: 16/922,9362physical object to be serviced; 
generating a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and 
displaying, on the touch sensitive display, the total estimate for the service project.

7. 	(Currently Amended) The method of claim 1, further comprising displaying the virtual object superimposed on the physical object from a of the user of the real-world space.

8.	(Currently Amended) The method of claim 1, further comprising obtaining one or more assembly diagrams associated with the physical object, wherein: 
the virtual object is based on the one or more assembly diagrams; and 
Ser. No.: 16/922,9363the one or more assembly diagrams include the one or more parts of the virtual [[objects]] object associated with the one or more parts of the physical object that are not visible in the real-world space.

9.	(Currently Amended) An augmented reality (AR) system comprising: 
one or more cameras; 
one or more displays, wherein the one or more displays includes a touch sensitive display; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the AR system to: 
display, on the touch sensitive display, a control menu, wherein the control menu includes one or more buttons to allow a user to switch the AR system between: 
an identification and diagnostic mode to identify which portions of a physical object are to be serviced; and 
an estimate mode to generate an estimate; 
while in the identification and diagnostic mode: 
capture one or more images of a real-world space by the one or more cameras;
detect [[a]] the physical object in the real-world space from the one or more images; 
identify the physical object for a service project; 
generate a virtual object associated with the physical object, wherein the virtual object includes one or more parts that are associated with one or more parts of the physical object that are not visible in the real-world space; 
display the virtual object in an AR environment on the touch sensitive display, wherein the virtual object includes a plurality of parts selectable by [[a]] the user, the plurality of parts including the one or more parts of the virtual object associated with the one or more parts of the physical object that are not visible in the real-world space; 
receive, at the touch sensitive display, a user selection of one or more parts Ser. No.: 16/922,9364of the virtual object associated with one or more parts of the physical object to be serviced; and 
highlight, on the touch sensitive display, the one or more parts of the virtual object associated with the one or more parts of the physical object to be serviced as selected by the user; 
receive, at the touch sensitive display, an input to the control menu to switch the AR system from the identification and diagnostic mode to the estimate mode; and 
while in the estimate mode: 
generate a parts list for the service project based on the one or more parts of the physical object to be serviced; 
generate a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and 
display, on the touch sensitive display, the total estimate for the service project.

15.	(Currently Amended) The AR system of claim 9, wherein displaying the virtual object in the AR environment includes displaying the virtual object superimposed on the physical object from a of the user of the real-world space.

16.	(Currently Amended) The AR system of claim 9, wherein execution of the instructions further causes the AR system to obtain one or more assembly diagrams associated with the physical object, wherein: 
the virtual object is based on the one or more assembly diagrams; and 
the one or more assembly diagrams include the one or more parts of the virtual [[objects]] object associated with the one or more parts of the physical object that are not visible in the real-world space.

17.	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by one or more processors of an augmented reality (AR) system, cause the AR system to: 
display, on a touch sensitive display of the AR system, a control menu, wherein the control menu includes one or more buttons to allow a user to switch the AR system between: 
an identification and diagnostic mode to identify which portions of a physical object are to be serviced; and 
an estimate mode to generate an estimate; 
while in the identification and diagnostic mode: 
capture one or more images of a real-world space; 
detect [[a]] the physical object in the real-world space from the one or more images; 
identify the physical object for a service project; 
generate a virtual object associated with the physical object, wherein the virtual object includes one or more parts that are associated with one or more parts of the physical object that are not visible in the real-world space; 
Ser. No.: 16/922,9366display the virtual object in an AR environment on the touch sensitive display, wherein the virtual object includes a plurality of parts selectable by [[a]] the user, the plurality of parts including the one or more parts of the virtual object associated with the one or more parts of the physical object that are not visible in the real-world space; 
receive, at the touch sensitive display, a user selection of one or more parts of the virtual object associated with one or more parts of the physical object to be serviced; and 
highlight, on the touch sensitive display, the one or more parts of the virtual object associated with the one or more parts of the physical object to be serviced as selected by the user; 
receive, at the touch sensitive display, an input to the control menu to switch the AR system from the identification and diagnostic mode to the estimate mode; and 
while in the estimate mode: 
generate a parts list for the service project based on the one or more parts of the physical object to be serviced; 
generate a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and 
display, on the touch sensitive display, the total estimate for the service project.

20.	(Currently Amended) The non-transitory computer readable medium of claim 17, wherein execution of the instructions further causes the AR system to obtain one or more assembly diagrams associated with the physical object, wherein: 
the virtual object is based on the one or more assembly diagrams; and 
Ser. No.: 16/922,9367the one or more assembly diagrams include the one or more parts of the virtual [[objects]] object associated with the one or more parts of the physical object that are not visible in the real-world space.

21.	(Currently Amended) The method of claim 4, further comprising: 
receiving, at the touch sensitive display, another input to the control menu to switch the AR system from one of the identification and diagnostic mode or the estimate mode to an invoice mode to generate an invoice for the service project, wherein the invoice mode is associated with a button of the one or more buttons of the control menu; and 
while in the invoice mode: 
generating [[an]] the invoice for the service project based on the total estimate for the service project; 
displaying, on the touch sensitive display, the invoice for the service project; and 
outputting the invoice for the service project for transmission to the computer system for managing the service project records.

22.	(Currently Amended) The AR system of claim 12, wherein execution of the instructions further causes the AR system to: 
receive, at the touch sensitive display, another input to the control menu to switch the AR system from one of the identification and diagnostic mode or the estimate mode to an invoice mode to generate an invoice for the service project, wherein the invoice mode is associated with a button of the one or more buttons of the control menu; and 
while in the invoice mode: 
generate [[an]] the invoice for the service project based on the total estimate for the service project; 
display, on the touch sensitive display, the invoice for the service project; and 
transmit, by the transceiver, the invoice for the service project to the computer system for managing the service project records.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1, the closest prior art as the combination of Lyren (U.S. Patent Application Publication 2015/0091780 A1), Chen et al. (U.S. Patent Application Publication 2012/0075343 A1), Geisner et al. (U.S. Patent Application Publication 2013/0083063 A1), Mohr et al., Retargeting Technical Documentation to Augmented Reality, Proceedings of the 33rd Annual ACM Conference on Human Factors in Computing Systems, April 2015, pages 3337-3346) and Coard (U.S. Patent Application Publication 2015/0012169 A1) fails to disclose and/or teach: displaying, on a touch sensitive display of the AR system, a control menu, wherein the control menu includes one or more buttons to allow a user to switch the AR system between: an identification and diagnostic mode to identify which portions of a physical object are to be serviced; and an estimate mode to generate an estimate; while in the identification and diagnostic mode: displaying the virtual object in an AR environment on the touch sensitive display, wherein the virtual object includes a plurality of parts selectable by the user, the plurality of parts including the one or more parts of the virtual object associated with the one or more parts of the physical object that are not visible in the real-world space; receiving, at the touch sensitive display, a user selection of one or more parts of the virtual object associated with one or more parts of the physical object to be serviced; and highlighting, on the touch sensitive display, the one or more parts of the virtual object associated with the one or more parts of the physical object to be serviced as selected by the user; receiving, at the touch sensitive display, an input to the control menu to switch the AR system from the identification and diagnostic mode to the estimate mode; and while in the estimate mode: generating a parts list for the service project based on the one or more parts of the Ser. No.: 16/922,9362physical object to be serviced; generating a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and displaying, on the touch sensitive display, the total estimate for the service project.
For claim 9, the closest prior art as the combination of Lyren (U.S. Patent Application Publication 2015/0091780 A1), Chen et al. (U.S. Patent Application Publication 2012/0075343 A1), Geisner et al. (U.S. Patent Application Publication 2013/0083063 A1), Mohr et al., Retargeting Technical Documentation to Augmented Reality, Proceedings of the 33rd Annual ACM Conference on Human Factors in Computing Systems, April 2015, pages 3337-3346) and Coard (U.S. Patent Application Publication 2015/0012169 A1) fails to disclose and/or teach: display, on the touch sensitive display, a control menu, wherein the control menu includes one or more buttons to allow a user to switch the AR system between: an identification and diagnostic mode to identify which portions of a physical object are to be serviced; and an estimate mode to generate an estimate; while in the identification and diagnostic mode: display the virtual object in an AR environment on the touch sensitive display, wherein the virtual object includes a plurality of parts selectable by the user, the plurality of parts including the one or more parts of the virtual object associated with the one or more parts of the physical object that are not visible in the real-world space; receive, at the touch sensitive display, a user selection of one or more parts Ser. No.: 16/922,9364of the virtual object associated with one or more parts of the physical object to be serviced; and highlight, on the touch sensitive display, the one or more parts of the virtual object associated with the one or more parts of the physical object to be serviced as selected by the user; receive, at the touch sensitive display, an input to the control menu to switch the AR system from the identification and diagnostic mode to the estimate mode; and while in the estimate mode: generate a parts list for the service project based on the one or more parts of the physical object to be serviced; generate a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and display, on the touch sensitive display, the total estimate for the service project.
For claim 17, the closest prior art as the combination of Lyren (U.S. Patent Application Publication 2015/0091780 A1), Chen et al. (U.S. Patent Application Publication 2012/0075343 A1), Geisner et al. (U.S. Patent Application Publication 2013/0083063 A1), Mohr et al., Retargeting Technical Documentation to Augmented Reality, Proceedings of the 33rd Annual ACM Conference on Human Factors in Computing Systems, April 2015, pages 3337-3346) and Coard (U.S. Patent Application Publication 2015/0012169 A1) fails to disclose and/or teach: display, on a touch sensitive display of the AR system, a control menu, wherein the control menu includes one or more buttons to allow a user to switch the AR system between: an identification and diagnostic mode to identify which portions of a physical object are to be serviced; and an estimate mode to generate an estimate; while in the identification and diagnostic mode: Ser. No.: 16/922,9366display the virtual object in an AR environment on the touch sensitive display, wherein the virtual object includes a plurality of parts selectable by the user, the plurality of parts including the one or more parts of the virtual object associated with the one or more parts of the physical object that are not visible in the real-world space; receive, at the touch sensitive display, a user selection of one or more parts of the virtual object associated with one or more parts of the physical object to be serviced; and highlight, on the touch sensitive display, the one or more parts of the virtual object associated with the one or more parts of the physical object to be serviced as selected by the user; receive, at the touch sensitive display, an input to the control menu to switch the AR system from the identification and diagnostic mode to the estimate mode; and while in the estimate mode: generate a parts list for the service project based on the one or more parts of the physical object to be serviced; generate a total estimate for the service project based on the parts list, wherein generating the total estimate includes obtaining a cost for each part of the one or more parts of the physical object to be serviced and obtaining a labor estimate; and display, on the touch sensitive display, the total estimate for the service project.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613